DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1- 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  
Regarding claim 1, the claim recites:
“stop charging of the power storage device an notify the user that the power storage device has been fully charged using the notification device when the voltage of the power storage device is higher than the first threshold voltage during charging of the power storage device; and
notify the user that the power storage device has been fully charged using the notification device when the voltage of the power storage device after charging of the power storage device has been stopped is lower than the first threshold voltage and is higher than the second threshold voltage.” 
The  claim appears to be missing an essential step in the process.  The notification step as recited in line 17, appears to follow the notification in line 13 without any steps in between.  Thus, is not possible to ascertain if the step recited in lines 13-16 and the step recited in lines 17-20 are concurrent and independent from each other, or if the steps in lines 17-20 are performed only after the step of stopping charging of the power storage device in lines 13-16 is performed.   That is, the step in lines 17-20 doesn’t positively require the step of “after charging of the power storage device has been stopped” (lines 18-19) to refer to the stoppage in lines 13-14, or if the step in lines 17-20 refers to any stoppage of charging and not necessarily the stoppage described in lines 13-14.  
	For the purpose of examination and after carefully reviewing the Specification, the examiner believes the applicant intended to require the last notification (lines 17-20) to be a result of charging stoppage in lines 13-16.  Thus, for the purpose of examination, the examiner will interpret claim 1 as reciting:
“stop charging of the power storage device an notify the user that the power storage device has been fully charged using the notification device when the voltage of the power storage device is higher than the first threshold voltage during charging of the power storage device; and
after charging of the power storage device has been stopped and the user notified,  notify the user at a later time, that the power storage device has been fully charged using the notification device when the voltage of the power storage device is lower than the first threshold voltage and is higher than the second threshold voltage.” 
Claims 2-6 inherit the same deficiencies noted above and are thus rejected for the same reasons. 
	Regarding claim 7, the claim recites:
“stop supply of electric power to the vehicle and notify the user that the power storage device has been fully charged using the notification device when the voltage of the power storage device is higher than the first threshold voltage during charging of the power storage device;
 and notify the user that the power storage device has been fully charged using the notification device when the voltage of the power storage device after supply of electric power to the vehicle has been stopped is lower than the first threshold voltage and is higher than the second threshold voltage.”
The  claim appears to be missing an essential step in the process.  The notification step as recited on page 26 in line 12, appears to follow the notification in line 8 without any steps in between.  Thus, is not possible to ascertain if the step recited in lines 8-11 and the step recited in lines 12-15 are concurrent and independent from each other, or if the steps in lines 12-15 are performed only after the step of stopping charging of the power storage device in lines 8-11 is performed.   That is, the step in lines 12-15 doesn’t positively require the step of “after charging of the power storage device has been stopped” (lines 12-15) to refer to the stoppage in lines 8-11, or if the step in lines 12-15 refers to any stoppage of supplying electric power and not necessarily the stoppage described in lines 8-11.  
	For the purpose of examination and after carefully reviewing the Specification, the examiner believes the applicant intended to require the last notification (lines 12-15) to be a result of charging stoppage in lines 8-11.  Thus, for the purpose of examination, the examiner will interpret claim 7 as reciting:
“stop supply of electric power to the vehicle and notify the user that the power storage device has been fully charged using the notification device when the voltage of the power storage device is higher than the first threshold voltage during charging of the power storage device;
after charging of the power storage device has been stopped and the user notified,  notify the user at a later time, that the power storage device has been fully charged using the notification device when the voltage of the power storage device is lower than the first threshold voltage and is higher than the second threshold voltage.” 
	Regarding claim 8, the claim recites, “ a step of stopping charging of the power storage device and notifying the user that the power storage device has been fully charged when the voltage of the power storage device is higher than the first threshold voltage during charging of the power storage device; 
and a step of notifying the user that the power storage device has been fully charged when the voltage of the power storage device after charging of the power storage device has been stopped is lower than the first threshold voltage and is higher than the second threshold voltage.”
The  claim appears to be missing an essential step in the process.  The notification step as recited on page 26 in line 26, appears to follow the notification in line 23 without any steps in between.  Thus, is not possible to ascertain if the step recited in lines 23-25 and the step recited in lines 26-29 are concurrent and independent from each other, or if the steps in lines 26-29 are performed only after the step of stopping charging of the power storage device in lines 23-25 is performed.   That is, the step in lines 26-29 doesn’t positively require the step of “after supply of electric power to the vehicle has been stopped” (lines 26-29) to refer to the stoppage in lines 23-25, or if the step in lines 26-29 refers to any stoppage of charging and not necessarily the stoppage described in lines 23-25.  
	For the purpose of examination and after carefully reviewing the Specification, the examiner believes the applicant intended to require the last notification (lines 26-29) to be a result of charging stoppage in lines 23-25.  Thus, for the purpose of examination, the examiner will interpret claim 8 as reciting:
“a step of stopping charging of the power storage device and notifying the user that the power storage device has been fully charged when the voltage of the power storage device is higher than the first threshold voltage during charging of the power storage device; 
and a step of notifying the user that the power storage device has been fully charged,  notify the user at a later time, that the power storage device has been fully charged using the notification device when the voltage of the power storage device is lower than the first threshold voltage and is higher than the second threshold voltage.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Muramatsu et al. [US 11279251 B2], Ono et al. [US 20200198490 A1] and Austin [US 20110175569 A1]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIA KOUSAR whose telephone number is (571)272-3386. The examiner can normally be reached M-Th 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SADIA . KOUSAR
Examiner
Art Unit 2859



/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        November 3, 2022